DETAILED ACTION
This Office Action is in response to the amendment filed on 11/04/20.  Currently, claims 1-6 have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2016/0276557) by Wada et al (“Wada”) in view of (US-2013/0140580) by Wirth et al (“Wirth”) and further in view of (US-Blakely) by Blakely et al (“Blakely”).
Regarding claim 1, Wada discloses in FIGs. 1A-5B and related text, e.g., a light emitting device comprising: 
a light emitting element (FIG. 1A, 10) having an upper emission face, a lower face and one or more lateral faces; 
a reflecting member (60) having an upper face, a lower face and one or more inner and outer lateral faces, wherein the inner lateral face or faces is disposed on the lateral face side of the light emitting element (see how 60 contacts 10; compare to Applicant’s own FIG. 1B and how 2 contacts 1; the pictures are almost identical); 

a cover member (50) having one or more inner and outer lateral faces; 
wherein the cover member contains a reflecting substance (par. 27; “light reflective material may be also included”; see par. 28 for list of materials that are known to be “reflective”) and a coloring substance (first of all, “coloring” [Wingdings font/0xE0] capable of giving color; elements listed in par. 28 are capable of giving color to the resin in which they are embedded; hence, “reflecting substance” also reads on “coloring substance”; consider half of the material to be “reflecting” and half to be “coloring” for example).

Wada does not disclose “a cover member having one or more inner and outer lateral faces wherein the inner lateral face or faces completely covers the lateral face or faces of the wavelength conversion member”.
To elaborate briefly on the above Applicant apparently refers to his “cover member 5” completely covering the side surfaces of his “wavelength conversion member 3”, as can be seen in Applicant’s FIG. 1B for example.  Wada does not show that.  However, Wirth fixes this deficiency.
Wirth discloses in FIG. 5 and related text, e.g., a cover member (5) having one or more inner and outer lateral faces wherein the inner lateral face or faces completely covers the lateral face or faces of the wavelength conversion member (7).  

body color and the cover member body color are in a predetermined hue range of three consecutive hue sections on the Munsell hue circle in the Munsell color system (20 hues), the wavelength conversion member body color and the cover member body color are in a predetermined lightness range of three consecutive lightness sections in a constant hue plate in terms of hue, lightness, and chroma in the Munsell color system (20 hues), and the wavelength conversion member body color and the cover member body color are in a predetermined chroma range of three consecutive chroma sections in a constant hue plate in terms of hue, lightness, and chroma in the Munsell color system (20 hues)”.
To elaborate briefly on the above, the “Munsell color system” is a standard way to categorize colors and is well-known.  What the above limitations basically say is that “wavelength conversion member” and “cover member” are almost the same in color, whether one considers “chroma”, “hue” or “lightness” as measured by “Munsell color system”.  Wada does not provide this teaching, however Blakely fixes the deficiency.  
Blakely discloses in FIGs. 5A-C and related text, e.g., the wavelength conversion member (say, 104; any of the inner rings) body color and the cover member (say, 103; any of the more outer rings would do too) body color are of same (identical) color (par. 111 and related text; please note that 101-104 are “encapsulant material” that include coloring in them; there is an inner layer (for example, 104); and it is immediately surrounded by layer 103 around it; please note how the relationship between those layers is like how between “wavelength conversion member” (all layers 101-104 have coloring; hence, “wavelength conversion”; hence, 101, for example, reads on “wavelength conversion member”; layer 103 also has coloring and it also covers 104; hence, it reads on “cover member”); please note that layers 101-104 can be same color, according to par. 111; hence, color is identical; hence, it reads on the missing limitations regarding “Munsell color system”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Wada with “a cover member having one or more inner and outer lateral faces wherein the inner lateral face or faces completely covers the lateral face or faces of the wavelength conversion member” as taught by Wirth, and with “the wavelength conversion member body color and the cover member body color are in a predetermined hue range of three consecutive hue sections on the Munsell hue circle in the Munsell color system (20 hues), the wavelength conversion member body color and the cover member body color are in a predetermined lightness range of three consecutive lightness sections in a constant hue plate in terms of hue, lightness, and chroma in the Munsell color system (20 hues), and the wavelength conversion member body color and the cover member body color are in a predetermined chroma range of three consecutive chroma sections in a constant hue plate in terms of hue, lightness, and chroma in the Munsell color system (20 hues)”, as taught by Blakely, since applying a known technique (technique of Wirth, for making “wavelength conversion member” wide, so as to take up the entire width available inside cover 5) to a known device ready for improvement (device of Wada; it also has cover and wavelength conversion member, just not as wide) to yield predictable results (results are predictable, since the only change is making a wavelength conversion member wider, such as it has full contact with cover; and as Wirth demonstrates in FIG. 5 such a change works) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385), and for purely aesthetic reasons (choosing color is well-recognized aesthetic reason; deciding whether colors are same or 
Regarding claim 2, the combined device of Wada, Wirth and Blakely disclose in cited figures and related text, e.g., wherein the cover member (50) inner lateral face or faces covers the outer lateral face or faces of the reflecting member (60).
Regarding claim 3, Wada, Wirth and Blakely disclose substantially the entire claimed structure as recited in claim 1, except wherein a content of the reflecting substance relative to the cover member is in a range of from 30 percentage by mass to 70 percentage by mass.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Wada, Wirth and Blakely with “wherein a content of the reflecting substance relative to the cover member is in a range of from 30 percentage by mass to 70 percentage by mass”, in order to achieve the desired mechanical and reflective properties of the outer cover (see par. 27 of Wada; it describes the purpose of element 50 (it is a “dam” [Wingdings font/0xE0] mechanical outer element, holding things together; also, it contains reflective material, as par. 27 makes clear); hence, choosing specific amount of “reflecting material” in order to achieve the desired mechanical and reflecting properties in a particular design is a matter of obvious design choice [Wingdings font/0xE0] one customer may want “stiffer” walls or “more colorful” walls and another customer “softer” walls or “less colorful” walls; such adjustments will result in various amounts of “reflecting materials” present, including the claimed amounts.
When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, percentage by mass is among many other variable parameters that has been a matter of routine optimization. One of ordinary skill in  affects device properties and depending on the desired device properties, one of ordinary skill in the art would have been led to the recited percentage by mass through routine experimentation, in order to achieve the desired performance.
Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing unexpected results or the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. 
Regarding claim 4, the combined device of Wada, Wirth and Blakely disclose in cited figures and related text, e.g., wherein the reflecting member is disposed on at least a part of the lateral face or faces of the light emitting element via a light guide member (30; “transparent resin” in a triangular shape (par. 25 and FIG. 1A); compare to Applicant’s own “light transmissive resin” 6, also in triangular shape; this is what “transparent resins” do [Wingdings font/0xE0] they guide light).
Regarding claim 5, the combined device of Wada, Wirth and Blakely disclose in cited figures and related text, e.g., wherein the coloring substance comprises at least one material selected from the group consisting of a wavelength conversion substance, a pigment, and a dye (see rejection of claim 1 and discussion of materials cited in par. 28; there are “wavelength conversion” materials” in the list, as discussed in rejection of claim 1).
Regarding claim 6, the combined device of Wada, Wirth and Blakely disclose in cited figures and related text, e.g., wherein the wavelength conversion member contains a wavelength conversion substance having the same composition as the wavelength conversion substance contained in the cover member (as discussed in rejection of claim 1; same substance cited in par. 28 can be used “wavelength conversion member” and in “cover member”; see Blakely specifically too; he even teaches identical features, as was discussed in rejection of claim 1).
Response to Arguments
Applicant’s arguments with respect to above claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
02/13/2021

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894